Citation Nr: 1114637	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in St. Louis, Missouri, which denied the Veteran's claims. 

In an April 2009 statement, the Veteran requested to testify at a hearing before the Board.  However, the Veteran withdrew this request in a June 2009 statement.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus.  For the following reasons, the Board finds that these claims must be remanded for further development.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to provide an adequate VA examination when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, although an audiological examination was performed in April 2008, the Board finds that further examination is warranted to ensure that the Veteran's disability is described in sufficient detail so that the Board's decision is fully informed.  See Ardison v. Brown 6 Vet. App. 405, 407 (1994).  In this regard, while the examination report is otherwise adequate, it is unclear as to whether the Veteran's ear drums were thoroughly examined.  In light of the Veteran's service history reflecting problems with the Veteran's ear drums and the lack of a separation audiological examination, it seems especially important to determine whether the Veteran has current problems with his ear drums which might be related to service.  Specifically, in an April 2009 statement, the Veteran related that in 1964 he ruptured his ear drums during a pressure test while in submarine school.  His service personnel records confirm that he attended submarine school during basic training.  An August 1968 service treatment record reflects that the Veteran complained of hearing problems in his right ear for three days.  Discoloration and prominent vascularity of the upper aspect of the right tympanum was noted.  It was also noted that the Veteran had a history of problems with his ear drums dating back to pressure tests in submarine school in 1965.  The Veteran's separation examination report did not record the results of an audiological examination.

In the April 2008 VA examination report, the examiner found that an opinion could not be rendered without resorting to speculation given the absence of audiological testing at separation.  However, the examiner did not state whether the Veteran had any current pathology involving the ear drums which might be related to service and to his current hearing problems.  On remand, an examination of the Veteran's ear drums should be performed.  If the examiner finds evidence of any problems, the examiner should render an opinion as to whether these problems would lead to hearing loss and the likelihood that they are related to the problems noted in service, as discussed above. 

The agency of original jurisdiction (AOJ) should also take this opportunity to send the Veteran a letter asking him to submit or identify any relevant treatment records or other evidence pertaining to hearing loss and tinnitus, and to fill out authorized release forms for any private or non-VA treatment records. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter asking him to submit or identify any relevant treatment records or other evidence pertaining to hearing loss and tinnitus, and to fill out authorized release forms for any private or non-VA treatment records.  A copy of the letter should be associated with the claims file.

2. The Veteran should be scheduled for an examination to assess the nature and etiology of his bilateral hearing loss disability and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should examine the Veteran's ear drums and conduct all indicated tests and studies.  All findings should be reported in detail. 

After reviewing the file and examining the Veteran, the examiner should render opinions on the following: 
* If any current problems with the Veteran's ear drums are found, whether the Veteran's current bilateral hearing loss disability and/or tinnitus are related to such problems. 
* If any current problems with the Veteran's ear drums are found, the likelihood that they are related to service, including the discoloration and prominent vascularity noted in the August 1968 service treatment record. 
* The likelihood that the Veteran's bilateral hearing loss disability and tinnitus are otherwise related to service, to include pressure tests during submarine training and/or  in-service hazardous noise exposure from explosives, fire arms, artillery, and aircraft. 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


